DETAILED ACTION
This office action is in response to applicants communication received on 12/29/2020.

This action is final.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1, 3-4, 7, 13 and 15 is are rejected under 35 U.S.C. 103 as being unpatentable over Teacher’s Tech, Mar, 19, 2018 (https://www.youtube.com/watch?v=k1VUZEVuDJ8) in view of Cheng US 2005/0268222.

Regarding claim 1, Teacher’s Tech teaches:
1. A computer-implemented method to find vertically and horizontally 2aligned cells in a structure data, comprising:  

3creating a two dimensional (2D) array (spreadsheet) from the structure data (from microsoft words template blank workbook) that includes 4orthogonal rows (rows, 1,2,3 etc..) and columns (Cols. A,B,C) of cells with object references (i.e. A1, A2, B1); 


    PNG
    media_image1.png
    648
    1161
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    662
    1169
    media_image2.png
    Greyscale




5determining spanning rows and columns in the 2D array (since the claim doesn’t specify what a spanning rows and columns are, spanning means extended, so determining extended rows and columns, user creates rows and columns of content data which are extended columns past many cells of data); and  


    PNG
    media_image3.png
    681
    1173
    media_image3.png
    Greyscale



6copying the object references of adjacent cells in the spanning rows and columns 7to create an expanded table with spanning rows and columns.  


    PNG
    media_image3.png
    681
    1173
    media_image3.png
    Greyscale

Teaches of coping references values of adjacent columns and rows

performing a deep copy to an adjacent cell “i+1” if the cell “i” does not have data (20:26 teaches of copying content underneath of a header “Domestic” which does not have data).

    PNG
    media_image4.png
    783
    1375
    media_image4.png
    Greyscale


Teaches Tech does not appear to teach:

wherein the structure data is an HTML file representing a table, and the creating is performed using an algorithm that converts a table defined by the HTML file with row spanning and column spanning

However Cheng teaches:
wherein the structure data is an HTML file representing a table, and the creating is performed using an algorithm that converts a table defined by the HTML file with row spanning and column spanning (Fig. 10 shows a spreadsheet that was extracted from HTML of Fig. 18 [0039-0040])

It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Cheng before him before the effective filing date of the claimed invention, to modify the excel spreadsheet to include extracting content from HTML as taught by Cheng for better results, of acquiring data from webpages to be used in the spread sheet of Teachers Tech.


Regarding claim 3, Teaches Tech further teaches:
13. The method of claim 1, wherein:  2the object references defines vertical and horizontal alignment in the structure 3data (E3, D3 describe alignment of data).  


    PNG
    media_image3.png
    681
    1173
    media_image3.png
    Greyscale


Regarding claim 4, Teaches Tech further teaches:
14. The method of claim 1, wherein:  2the cells include header values (Contain different names, i.e. Studio, Domestic).  

    PNG
    media_image3.png
    681
    1173
    media_image3.png
    Greyscale


Claim 7 is similar in scope to claim 1 and rejected for similar reasons.
Claim 13 is similar to claim 1 and rejected for similar reasons.
Claim 15 is similar to claim 3 and rejected for similar reasons.
Claim 

Claims 5-6, 11-12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Teaches Tech in view of Cheng in view of CCR Data Ltd “Data Cleansing - Deduplication in Excel Jan 26, 2012, hereinafter “CCR”, (https://www.youtube.com/watch?v=6HNX_tk2VxU).

CRegarding claim 5, the cited prior art doesn’t teach of depublicating, however CCR teaches
15. The method of claim 1, further comprising:  2deduplicating the expanded table with spanning rows and columns, based on row 3features, to create a deduplicated table for header cell detection.  ([0:56-4:00] teaches of a user deleting duplicates of a spreadsheet by pressing a deduplication button)
It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and CCR before him before the effective filing date of the claimed invention, to modify the excel spreadsheet to include removing duplicate data as taught by CCR for better results, of saving space on a spreadsheet removing redundant data.


    PNG
    media_image5.png
    845
    1059
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    751
    1023
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    733
    1001
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    736
    983
    media_image8.png
    Greyscale




Regarding claim 6, CCR further teaches: 
16. The method of claim 1, further comprising:  2deduplicating the expanded table with spanning rows and columns, based on 3column features, to create a deduplicated table for header cell detection (See below, teaches of removing redundant data by examining rows and editing the removal function of columns).  
The motivation is the same as claim 5.

    PNG
    media_image8.png
    736
    983
    media_image8.png
    Greyscale





Regarding claim 11, CCR further teaches:
111. The system of claim 7, further comprising:  2deduplicating the expanded table with spanning rows and columns, based on row 3features, to create a deduplicated table for header cell detection ([0:00-5:00, See below] Since the claim doesn’t specify how the deduplication takes place, it could be a user identifying rows that are similar for deduplication which is what the user in this video did).  
The motivation is the same as claim 5.


    PNG
    media_image6.png
    751
    1023
    media_image6.png
    Greyscale



Regarding claim 12, CCR further teaches:
112. The system of claim 7, further comprising:  2deduplicating the expanded table with spanning rows and columns, based on column features, to create a deduplicated table for header cell detection ([0:00-5] user selects which areas to check for duplicates).  
The motivation is the same as claim 5.

    PNG
    media_image8.png
    736
    983
    media_image8.png
    Greyscale



Claim 17 and 18 are similar in scope to claims 5-6 and rejected for similar reasons



Claims 9-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Teaches Tech in view of Cheng in view of Contextures Inc. “Change Horizontal Data to Vertical” Jan 8, 2011, (https://www.youtube.com/watch?v=ZWu5MetIwlE).


Regarding claim 9, the cited art doesn’t teach of copying rows before columns however Contextures teaches:
([0:54] teaches of selecting the rows to be copied before the columns)

It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Contextures before him before the effective filing date of the claimed invention, to modify the excel spreadsheet to include copying a row before a column as taught by contextures for a predictable result of allowing for a copying of data that have more columns than rows easier to be copied. 

    PNG
    media_image9.png
    787
    1053
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    835
    1055
    media_image10.png
    Greyscale

    PNG
    media_image10.png
    835
    1055
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    875
    1043
    media_image11.png
    Greyscale


Claim 10 is similar to claim 9 but the column is selected for the row it would be obvious to try to do the opposite as it would make it easier to select a row size vs going for columns based on symmetry.


\\


Claim 16 is similar to claim 10 and rejected for similar reasons.

Claim 1Claim 16 is
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Teaches Tech in view of Cheng in view of Linehan US 2007/0288412.


Regarding claim 19, Linehan teaches:
119. The non-transitory, computer-readable storage medium of claim 13, wherein 2the computer executable instructions are deployable to a client system from a server  ([0043] Teaches of a remote server providing code to a client on demand).  
It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Contextures before him before the effective filing date of the claimed invention, to modify the excel spreadsheet to a remote server providing code on demand as taught by Linehan for a predictable result of keeping the application pay to use to prevent cracking and piracy. 

Regarding claim 20, Linehan teaches:
120. The non-transitory, computer-readable storage medium of claim 13, wherein 2the computer executable instructions are provided by a service provider to a user on an on- 3 demand basis ([0043] Teaches of a remote server providing code to a client on demand).  
It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Contextures before him before the effective filing date of the claimed invention, to modify the excel spreadsheet to a remote server providing code on demand as taught by Linehan for a predictable result of keeping the application pay to use to prevent cracking and piracy. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Norris whose telephone number is 571-270-0603 and fax number of 571-270-9866, agendas can be sent to examiner Norris’ fax or emailed if form PTO/SB/439 is uploaded to the file wrapper https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.  The examiner can normally be reached on 12PM-6PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BENJAMIN J NORRIS/Examiner, Art Unit 2177   

/CESAR B PAULA/           Supervisory Patent Examiner, Art Unit 2177